Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (US20140006033, Jung).

As to claim 20, Jung shows:
A pen input system comprising:
an electronic pen;
and an information display apparatus including a touch panel configured to accept handwriting input with the electronic pen, wherein the electronic pen including a first sensor configured to detect acceleration or pen pressure, and 
a transmitter configured to transmit data depending on a result of detection by the first sensor to the information display apparatus, and 
the information display apparatus including 
a second sensor configured to detect acceleration or vibration exerted on the information display apparatus, and
a receiver configured to receive the data from the electronic pen, and 
a processor configured to launch an application for providing the handwriting input with the electronic pen if It is determined that the information display apparatus was contacted with the electronic pen
based on the data received by the receiver and a result of detection by the second sensor(¶ [0031], [0035], [0073]) (e.g., the pen touch panel 111b may be an electromagnetic induction type. As such, the pen touch panel 111b generates a touch event by a specially manufactured stylus pen for a touch to form a magnetic field; if one of a plurality of applications is selected by a user (e.g., an icon is tapped), the controller 170 executes a corresponding application (e.g., Internet, document writing, chatting, text transmission, etc.), and displays the execution screen on the display panel 112; the controller 170 detects the movement of a handling means (e.g., a hand or a pen) from the touch screen 110. The controller 170 controls the line to be displayed according to the movement of the detected handling means. The controller 170 may detect the system input (e.g., a vertical vibration) from the sensor unit 160. The controller 170 calculates the speed from the system input, and if the calculated speed exceeds an already stored threshold, it is determined that the system input is a user's unintended input).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 1-10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US20140006033, Jung) in view of Soong et al. (US20060290656, Soong).

As to claim 1:
Jung shows an information display apparatus comprising:
a touch panel configured to accept handwriting input with an indication body (¶ [0057]) (e.g., detecting a first user input from one of user interfaces in step 210. For example, a first user input may be a movement of a handling means on a touch screen in a state where a program for handwriting, drawing or painting using a handling means (e.g., a hand or a pen) is being executed);
a displayer configured to display a trajectory of handwriting accepted by the touch panel (¶ [0057]) (e.g., executing handwriting, drawing or painting using a handling means (e.g., a hand or a pen));
an audio inputter configured to accept audio input including an audio command (¶ [0060]) (e.g. the user inputs a voice saying "Line red, Line Thicker");
and a controller configured to perform a speech recognition process for recognizing the audio command included in the audio input accepted by the audio inputter (¶ [0044]) (e.g., the artificial intelligence program may include a natural language processing engine for recognizing and processing a context from voice data, a gesture user motion recognition engine for recognizing intention of a user's gesture motion from image data, an inference engine for inferring intention of the user based on the recognized context), 
wherein the controller configured to control a display mode of the trajectory of handwriting on the displayer according to the audio command input to and accepted by the audio inputter in a handwriting input state (¶ [0060], [0073]) (e.g., , the controller 170 changes the color of the letters to red, and changes the letters to be thick; the controller 170 corrects the line crooked by the vertical vibration of the apparatus 100 to be corrected to be straight).
Jung fails to specifically show: the controller is configured to start the speech recognition process in response to launch of a handwriting input application, and terminate the speech recognition process in response to termination of the handwriting input application.
In the same field of invention, Soong teaches: Combined Input processing for a computing device. Soong further teaches: a controller being configured to start the speech recognition process in response to launch of a handwriting input application, and terminate the speech recognition process in response to termination of the handwriting input application (¶ [0039]-[0041]) (e.g., when no handwriting input is received, the latest sound data is stored in a buffer; Once handwriting input is received, method 310 proceeds to both a handwriting recognition thread 318 and a speech recognition thread 320).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Jung and Soong before the effective filing date of the invention, to have combined the teachings of Soong with the apparatus as taught by Jung.
One would have been motivated to make such combination because a way to more adequately establish timing boundaries for speech recognition would have been obtained and desired, as expressly taught by Soong (¶ [0039]).

As to claim 2, Jung further shows:
The information display apparatus according to claim 1, wherein the controller is further configured to change the display mode of the trajectory of handwriting on the displayer in stages (e.g.,. according to the audio command input to and accepted by the audio inputter in the handwriting input state (¶ [0066]) (e.g., If correction is needed, the controller 170 produces a portion that needs to be corrected in an already performed function).

As to claim 3, Jung further shows:
The information display apparatus according to claim 2, wherein the controller is further configured to change the display mode of the trajectory of handwriting in stages when the audio command is input to and accepted by the audio inputter repeatedly in the handwriting input state (¶ [0066]) (e.g., If correction is needed, the controller 170 produces a portion that needs to be corrected in an already performed function).

As to claim 4, Jung further shows:
The information display apparatus according to claim 1, wherein the displayer is further configured to display a character or a graphic as the trajectory of handwriting, the controller is further configured to change a display mode of the character or the graphic displayed by the displayer according to the audio command input to and accepted by the audio inputter in the handwriting input state, and the display mode includes at least one of a color of the character, a size of the character, a thickness of the character, a font of the character, a decoration of the character, a color of the graphic, a size of the graphic, a line width of the graphic, and a shape of the graphic (¶ [0071]) (e.g., controller 170 detects the movement of the pen 720 from the memo writing screen 710. The controller 170 controls the line to be displayed according to the movement of the pen 720. If the displayed line is the closed curve 730, the controller 170 controls the color (e.g., blue) within the closed curve 730 to be displayed).

As to claim 5, Jung further shows:
The information display apparatus according to claim 1, wherein the indication body is an electronic pen including a microphone and capable of communicating with the information display apparatus, and the audio inputter is configured to accept the audio input by obtaining audio data including an audio command depending on audio input to the microphone from the electronic pen (¶ [0026]) (e.g., For example, the method and apparatus displays handwriting on the screen in response to a pen touch. At this time, if a user's voice "red" is detected, the method and apparatus according to the present invention changes the color of the handwriting to the color red).

As to claim 6, Jung further shows:
The information display apparatus according to claim 1, wherein the displayer has a display surface to display information, the touch panel is configured to detect a touch on the display surface with the indication body, and the handwriting input state includes a touched state in which the indication body is in touch with the display surface (¶ [0026]) (e.g., For example, the method and apparatus displays handwriting on the screen in response to a pen touch).

As to claim 7, Jung further shows:
The information display apparatus according to claim 6, wherein the handwriting input state further includes an untouched state in a predetermined time period after the indication body is removed from the display surface (¶ [0071]) (e.g., The controller 170 detects an input of the motion information from the sensor unit 160. For example, if the user shakes the apparatus 100, the sensor unit 160 generates corresponding motion information and transmits the generated information to the controller 170; note: the shaking motion inherently includes an untouched state in a predetermined time period).

As to claim 8, Jung further shows:
The information display apparatus according to claim 6, wherein the handwriting input state further includes an untouched state in a predetermined time period before the indication body is brought into touch with the display surface (¶ [0054]) (e.g., the device may be used as a camera, which inherently includes an untouched state in a predetermined time period before the indication body is brought into touch with the display surface).

As to claim 9:
Jung, Soong show an apparatus substantially as claimed, as specified above. 
Jung in one embodiment further shows: wherein the controller is configured to delete the trajectory of handwriting on the displayer (¶ [0058]) (e.g., the function corresponding to the handling means such as the pen 320 is not limited to handwriting, and may be one of functions related with graphic work, such as drawing, painting and erasing. Here, erasing is a function of removing handwriting or a picture made by a writing, drawing, painting, etc.);
Jung in another embodiment further shows: wherein the controller is configured to change the trajectory of handwriting on the displayer according to the audio command input to and accepted by the audio inputter in the handwriting input state (¶ [0060], [0073]) (e.g., , the controller 170 changes the color of the letters to red, and changes the letters to be thick; the controller 170 corrects the line crooked by the vertical vibration of the apparatus 100 to be corrected to be straight).
Jung, Soong fail to specifically show: that the delete action is in response to the audio command input.
It would have been obvious to one of ordinary skill in the art, having the teachings of Jung, Soong before the effective filing date of the invention, to have modified the teachings of Jung, Soong to include the delete action being response to the audio command input. 
One would have been motivated to make such combination because a way to more efficiently process interaction user input from various kinds of input devices in a portable terminal would have been obtained and desired, as expressly taught by Jung (¶ [0007]).


As to claim 10, Jung further shows:
The information display apparatus according to claim 1, wherein the controller is configured to, in the handwriting input state, recognize the audio command included in the audio input accepted by the audio inputter, and change the display mode of the trajectory of handwriting on the displayer in response to recognizing a predetermined audio command (¶ [0026]) (e.g., For example, the method and apparatus displays handwriting on the screen in response to a pen touch. At this time, if a user's voice "red" is detected, the method and apparatus according to the present invention changes the color of the handwriting to the color red).


As to claim 13, Jung further shows:
The information display apparatus according to claim 1, wherein the indication body is an electronic pen including an operator and capable of communicating with the information display apparatus, and the controller is configured to start the speech recognition process in response to a first operation on the operator while the handwriting input application is running (¶ [0044], [0030]) (e.g., the artificial intelligence program may include a natural language processing engine for recognizing and processing a context from voice data, a gesture user motion recognition engine for recognizing intention of a user's gesture motion from image data, an inference engine for inferring intention of the user based on the recognized context, and a conversation engine for conversing with the user based on the recognized context or the user motion; the controller 170 controls the components by detecting the touched point, the moving distance of the touch, the moving direction of the touch, the speed of the touch and the pressure of the touch, etc.).

As to claim 14, Jung further shows:
The information display apparatus according to claim 13, wherein the controller is configured to terminate the speech recognition process in response to a second operation on the operator (¶ [0044], [0030]) (e.g., the artificial intelligence program may include a natural language processing engine for recognizing and processing a context from voice data, a gesture user motion recognition engine for recognizing intention of a user's gesture motion from image data, an inference engine for inferring intention of the user based on the recognized context, and a conversation engine for conversing with the user based on the recognized context or the user motion; the controller 170 controls the components by detecting the touched point, the moving distance of the touch, the moving direction of the touch, the speed of the touch and the pressure of the touch, etc.).

As to claim 15, Jung further shows:
The information display apparatus according to claim 1, wherein the indication body is an electronic pen including a pen pressure sensor and capable of communicating with the information display apparatus, and the controller is configured to start the speech recognition process in response to detection of pressure by the pen pressure sensor while the handwriting input application is running (¶ [0044], [0030]) (e.g., the artificial intelligence program may include a natural language processing engine for recognizing and processing a context from voice data, a gesture user motion recognition engine for recognizing intention of a user's gesture motion from image data, an inference engine for inferring intention of the user based on the recognized context, and a conversation engine for conversing with the user based on the recognized context or the user motion; the controller 170 controls the components by detecting the touched point, the moving distance of the touch, the moving direction of the touch, the speed of the touch and the pressure of the touch, etc.).

As to claim 16, Jung further shows:
The information display apparatus according to claim 15, wherein the controller is configured to terminate the speech recognition process when no pressure is detected by the pen pressure sensor (¶ [0044], [0030],  [0033]) (e.g., the artificial intelligence program may include a natural language processing engine for recognizing and processing a context from voice data, a gesture user motion recognition engine for recognizing intention of a user's gesture motion from image data, an inference engine for inferring intention of the user based on the recognized context, and a conversation engine for conversing with the user based on the recognized context or the user motion; the controller 170 controls the components by detecting the touched point, the moving distance of the touch, the moving direction of the touch, the speed of the touch and the pressure of the touch, etc.).

As to claim 17, Jung further shows:
An electronic pen functioning as the indication body in claim 1 [0031].

As to claims 18, 19:
These claims mirror the limitations of claim 1, except that they are drawn to different statutory classes. Therefore, claims 18, 19 are rejected in similar fashion to claim 1.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kotler et al. 		[U.S. 20130019204]
Seo et al.		[U.S. 10228779]
Tafel			[U.S. 20150058462]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        3/10/2022